111 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abolghassem ARABZADEH-KAZEMEINI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70992.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1997.Decided April 3, 1997.

Before:  SCHROEDER, WIGGINS, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
This court assumes jurisdiction of this petition because it is a petition for review of the BIA's denial of a motion to reopen.  See INS v. Abudu, 485 U.S. 94, 106-7 (1988);  cf. Narayan v. INS, 105 F.3d 1335 (9th Cir.1997) (applying the Illegal Immigration Reform and Immigration Responsibility Act of 1996 to a final order of deportation entered after the effective date of the statute).  We review for abuse of discretion, Caruncho v. INS, 68 F.3d 356, 360 (9th Cir.1995), and we deny the petition for review.


3
Arabzadeh-Kazemeini filed an earlier motion to reopen to apply for adjustment of status based on the fact that he was the beneficiary of an approved I-130 Relative Immigrant Visa filed by his wife, who was naturalized in September 1992.  The Immigration Judge held that Arabzadeh-Kazemeini was not entitled to a favorable exercise of discretion under 8 U.S.C. § 1255, because he failed to report for deportation on February 5, 1992, as ordered.  The BIA affirmed the Immigration Judge's decision.


4
In his second motion to reopen, Arabzadeh-Kazemeini claims ineffective assistance of counsel in connection with the first petition to reopen.  The BIA denied the petition on the ground that, even assuming Arabzadeh-Kazemeini met the threshold requirements for consideration of a claim of ineffective assistance of counsel, he failed to show prejudice;  he did not show that he was entitled to the discretionary grant of relief sought.  The record supports the BIA's conclusion.


5
The petition for review is DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3